DETAILED ACTION

Acknowledgement


This action is in response to the request for continued examination (RCE) filed on 07/21/2022.


Status of Claims


Claims 1, 8, and 14 have been amended. 
Claims 1-20 are now pending.


Continued Examination Under 37 CFR 1.114


A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/21/2022 has been entered.


Response to Arguments

Claim 20 objection is withdrawn in light of amendments.
Applicant's arguments filed on 07/21/2022 regarding the 35 U.S.C. 101 and 103 rejection of claims 1-20 have been fully considered. The Applicant argues the following.
  	As per the 101 rejection, the Applicant argues that the claims improve the performance of a computer (MPEP 2106.05), cannot practically be performed in the human mind (MPEP 2106.04(a)(2)(III)(A)), and integrate the alleged exception into a practical application (MPEP 2106.04(d)) (pgs. 9-13).
The Examiner respectfully disagrees. The Applicant alleges that the convolutional neural network deep learning improves the performance of the computer. The Applicant states that the convolutional neural network deep learning enables computing devices to learn cycles, processes, actions, sequences, objects and parameters of an operation in video images represented in computer data. The Examiner maintains previous arguments that the convolutional neural network deep learning algorithm provides instructions to a computer system to recognize/determine cycles, processes, actions, sequences, objects, and parameters in video frame data (i.e. abstract idea) in a computer environment. Analyzing data (e.g. video frames) to recognize/determine actions is considered abstract and can be practically performed in the human mind. As per the October 2019 PEG,  mental processes include claims directed to collecting information, analyzing it, and displaying certain results of the collection and analysis even if they are claimed as being performed on a computer. These instructions do not improve the functioning of the computer itself, but enable or programs the computer to perform the analysis, recognition, and determining actions, which are considered abstract (i.e. mental processes). MPEP 2106.05 (f) states that limitations that recite mere instructions to implement an abstract idea on a computer or merely uses a computer as a tool to perform an abstract idea are not indicative of integration into a practical application (see MPEP 2106.05(f)). The Examiner also submits that the Applicant’s claimed invention is not directed to convolutional neural network deep learning algorithms, but is directed to creating work charts by using the convolutional neural network deep learning algorithm to recognize actions in video frame data.  Applying an existing/off-the-shelf technology (e.g. CNN deep learning algorithm) in your environment to perform an abstract process does not provide a practical application or significantly more. MPEP 2106.05(h) states that limitations that amount to merely indicating a field of use or technological environment in which to apply a judicial exception do not amount to significantly more than the exception itself, and cannot integrate a judicial exception into a practical application. Therefore, the 35 U.S.C. 101 rejection of claims 1-20 is maintained.
  	As per the 103 rejection, the Applicant argues that neither Tripathi, Elyea, Chevalier, Hunt nor any combination thereof teach or suggest the combination of limitations as recited in claims 1, 8, and 14 as amended.
The Examiner respectfully disagrees.  The Examiner submits that the combinations of Tripathi, Elyea, Chevalier, and Hunt teach the limitations in claims 1, 8, and 14, as amended.  The Applicant disputes that Tripathi teaches system and  method of a workflow auditing system that create workflow rules. However, paragraph [0054] of Tripathi in which the Examiner cited explicitly states “The example management center 108 of Fig. 1A includes servers and databases configured to create workflow rules based on workflow data received from numerous facilities including facilities 102 and 104”. The Applicant also argues that Tripathi does not disclose determining the workflow rules from the “physical movement information obtained from the video data”. The Examiner notes that the limitation of “determining the workflow rules from the “physical movement information obtained from the video data” is not recited in the Applicant’s claim. Therefore, this argument is considered moot. The Applicant also argues that Tripathi does not teach wherein the work chart includes…dependencies between the work elements and associated time for performing the plurality of work elements and associated time between the plurality of work elements”.  The Examiner stated in the rejection that Tripathi in view of Elyea, Chevalier, and Hunt teach this limitation. Specifically, the Examiner stated that Tripathi teaches “creating workflow rules from the representative data set, wherein the workflow rules include a plurality of work elements and dependencies between the work elements”. The Examiner explained that workflow rules are predetermined acceptable movements and/or positioning specified for procedure(s) and or test(s) of an inspection and that the procedure inherently include work elements (tasks/steps) and dependencies (e.g. order/sequence) as shown in Fig. 7.  The Elyea reference was used to teach work element dependencies and associated time organized in a chart. The Examiner stated that Elyea teaches creating a work chart that includes a plurality of work elements and dependencies between the work elements and associated time for performing the work elements for the selection of cycles within the given time period as shown in Figs. 5 and 6. The Examiner submitted that Tripathi, Elyea, and Chevalier do not explicitly teach a work chart that includes associated time between the plurality of work elements. However, the Hunt reference teaches a work chart that includes associated time between the plurality of work elements as shown in Fig. 2. In conclusion, the Examiner submits that neither Tripathi nor Elyea alone teach the referenced limitations of claims 1, 8, 14, as mentioned, however, the combination of Tripathi, Elyea, Chevalier, and Hunt teach the limitations of amended claims 1, 8, and 14.  Therefore, the 35 U.S.C. 103 rejection is maintained. See details below.


Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention, “Automated Work Chart Systems and Methods”, is directed to an abstract idea, specifically Certain Methods of Organizing Human Activity (i.e. managing personal behavior) and Mental Processes, without significantly more. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements individually or in combination provide mere instructions to implement the abstract idea on a computer.
Step 1:  Claims 1-20 are directed to a statutory category, namely a process (claims 1-7), a manufacture (claims 8-13) and a machine (claims 14-20).
Step 2A (1): Independent claims 1, 8, and 14 are directed to an abstract idea of Certain Methods of Organizing Human Activity (i.e. managing personal behavior) and Mental Processes, based on the following claim limitations: “receive one or more given indicators or criteria including a selection of cycles within a given time period; access one or more given data sets…, wherein the one or more given data sets include one or more indicators of at least one of one or more cycles, one or more processes, one or more actions, one or more sequences, one or more objects, and one or more parameters of an operation…wherein the one or more given indicators of at least one of one or more cycles, one or more processes, one or more actions, one or more sequences, one or more objects, and one or more parameters of the operation are indexed to corresponding portions of the plurality of video frame sensor streams; determine a representative data set from the one or more given data sets for the selection of cycles within the given time period; create a work chart from the representative data set, wherein the work chart include a plurality of work elements and dependencies between the work elements and associated time for performing the plurality of work elements and associated time between the plurality of work elements for the selection of cycles within the given time period, and wherein the plurality of work elements are indexed to the at least one of one or more cycles, one or more processes, one or more actions, one or more sequences, one or more objects, and one or more parameters of the operation of the representative data set and to the corresponding portions of the plurality of video frame sensor streams; and adjusting the operation to gain efficiencies of one or more of the work elements based on the dependencies between the work elements and the associated time for performing the plurality of work elements and the associated time between the plurality of work elements in the work chart”. These claims are directed towards performing data analysis (i.e. mental process) to create work charts (i.e. managing personal behavior) and can encompass a person with pen and paper analyzing data sets to create work charts (e.g. Gantt charts).  Dependent claims 2-7, 9-13, and 15-20 further describes the data analysis process and define the components of the work chart.  Therefore, these limitations, under the broadest reasonable interpretation, fall within the abstract grouping of Mental Processes which includes observation, evaluations, judgements, and opinions and Certain Methods of Organizing Human Activity which includes following rules or instruction. Mental Processes include claims directed to collecting information, analyzing it, and displaying certain results of the collection and analysis even if they are claimed as being performed on a computer. The work charts include instructions and/or activities that a worker performs, thus managing their personal behavior. Therefore, claims 1-20 are directed to an abstract idea and are not patent eligible.
Step 2A (2): This judicial exception is not integrated into a practical application. In particular, claims 1, 7, 8, 14-15, and 20 recite additional elements of convolution neural network deep learning over a plurality of video frames from one or more sensors streams over the one or more cycles (claims 1, 8, and 14),  blockchain (claim 7 and 15), one or more non-transitory computing device-readable storage medium storing instructions executable by one or more computing devices (claim 8), one or more storage unit, one or more interfaces, one or more engines, a graphical user interface (claim 14), one or more engines, and a graphical user interface (claim 20). These additional elements do not integrate the abstract idea into a practical application because the claims do not recite (a) an improvement to another technology or technical field and (b) an improvement to the functioning of the computer itself and (c) implementing the abstract idea with or by use of a particular machine, (d) effecting a particular transformation or reduction of an article, or (e) applying the judicial exception in some other meaningful way beyond generally linking the use of an abstract idea to a particular technological environment. The additional elements are viewed as computing and display devices that are used to analyze data and create and display the work charts. Limitations that recite mere instructions to implement an abstract idea on a computer or merely uses a computer as a tool to perform an abstract idea are not indicative of integration into a practical application (see MPEP 2106.05(f)). Also, limitations that amount to merely indicating a field of use or technological environment (e.g. deep/machine learning and blockchain) in which to apply a judicial exception do not amount to significantly more than the exception itself, and cannot integrate a judicial exception into a practical application (see MPEP 2106.05(h)). Therefore, claims 1-20 do not integrate the abstract idea into a practical application and thus are not patent eligible.
Step 2B: The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. Claims 1, 7, 8, 14-15, and 20 recite additional elements as stated above. As per the Applicant’s specification, convolutional neural network deep learning is a type of machine learning [0045]; sensor streams can include video sensor frames, thermal sensor frames, infrared sensor frames, and three-dimensional depth frames (Abstract); data can be stored utilizing (i.e. applying) block chaining [0073], computing devices implement the one or more interfaces, the one or more engine, the one or more data storage units, and one or more analytics front-end units [0041], and the computing device may include a cloud-based system, a local computer system, or a hybrid system [0104]. These additional elements are viewed as mere instructions to apply or implement the abstract idea on a computer (see MPEP 2106.05(f)). Applying an abstract idea on a computer does not integrate a judicial exception into a practical application or provide an inventive concept (see MPEP 2106.05). Therefore, claims 1-20 do not amount to significantly more than the judicial exception and thus are not patent eligible.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 4-6, 8-9, 12-14, 16-17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Tripathi (US 2018/0330287 A1) in view of Elyea et al. (US 6,963,827 B1), in further view of Chevalier et al. (US 2018/0039745 A1), and in further view of Hunt (US 10,445,702 B1).
As per claim 1 (Currently Amended), Tripathi in view of Elyea teach a method of creating work charts comprising:
 Tripathi teaches system and methods of a workflow auditing system that create workflow rules (Tripathi e.g. Fig. 1A, Systems and methods of a workflow auditing system [0011]. Management Center 108 includes servers and databases configured to create workflow rules based on workflow data received from numerous facilities including the facilities 102 and 104 [0054].)
Tripathi does not explicitly teach that the workflow rules are displayed in a work chart.
However, Elyea teaches creating work charts (Elyea e.g.  Figs. 5-6, Elyea teaches a method and apparatus for performing discrete simulation of ergonomic movements that includes a microprocessor to transform a manually performed process into a time-based listing of events (Abstract). Fig. 6 shows a tabular listing of the task descriptions including task# 600, description 610, category 620, detail 630, time 650, etc. As shown, each description 610 summarizes the task to be performed by the subject, category 620 explains the function performed during the task (e.g., lifting, lowering, push, pull, etc.). Detail 630 further provides insight into the task performed. For example, description 610 states that the subject “reaches to a drawer,” category 620 explains that the task involves lateral arm work, and detail 630 further provides that the subject is standing and twisting at a 90 angle (col. 6 line 55-65).)
The Examiner submits that before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify Tripathi’s workflow auditing system to include displaying the work rules into a work chart or tabular list as taught by Elyea in order to quickly and easily evaluate the detailed ergonomic analysis (Elyea e.g. col. 2 lines 60-63).
Tripathi teaches receiving one or more given indicators or criteria; (Tripathi e.g. Figs. 1A & 1C, The management center 108 may receive one-thousand data structures of workflow data corresponding to an inspection procedure performed by different inspectors and/or inspection facilities [0054]. Actions performed by an inspector are quantified as workflow data and each portion of the workflow data has predetermined workflow limits that correspond to the procedure being performed [0012].) Tripathi does not explicitly teach, however, Elyea teaches including a selection of cycles within a given time period (Elyea e.g. Elyea teaches a method and apparatus for performing discrete simulation of ergonomic movements that includes a microprocessor to transform a manually performed process into a time-based listing of events (Abstract). The list includes the period of time necessary to perform the task, interrelationships between the tasks as well as a frequency with which the task is performed (col. 7 lines 46-49). The system creates a continuous simulation of a series of user movements for ergonomic analysis over a period of time (col. 1 lines 17-20). The depiction of ergonomic movements in this way permits the continuous analysis of a series of contiguous tasks over the duration of the entire work cycle and not just a static evaluation of one portion or time-slice of a task (col. 2 lines 14-18). To perform the analysis, ergonomic computer 14 accesses at least the following estimation/prediction models, anthropometric parameters, lifting and push/pull guidelines, cycle determination/frequency counts, etc. (col. 8-9 lines 62-6).)
The Examiner submits that before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify Tripathi’s workflow auditing system to receive workflow cycle information as taught by Elyea in order to quickly and easily evaluate the detailed ergonomic analysis (Elyea e.g. col. 2 lines 60-63).
Tripathi teaches accessing one or more given data sets based on the one or more given indicators or criteria, wherein the one or more given data sets include one or more indicators of at least one of one or more cycles, one or more processes, one or more actions, one or more sequences, one or more objects, and one or more parameters of an operation (Tripathi e.g. Fig. 1C, Database 152 store or archive recorded and workflow data [0097]. The workflow data includes, for example, a time duration of an action performed by an inspector, a spatial position of an inspector, a function (e.g., a portion of an inspection procedure ) performed by the inspector, or a motion characteristic (e.g., bodily movement) of the inspector. Each portion of workflow data has predetermined workflow limits that correspond to the procedure being performed [0012].) Tripathi in view of Elyea do not explicitly teach, however, Chevalier teaches determined by convolution neural network deep learning over each of a plurality of video frame sensor streams (Chevalier e.g. Fig. 1B, 2A-2C, 7 Chevalier teaches methods and systems to identify persons and/or to characterize mental perceptions and intent via sensor measurements of physical body features and/or motion [0018].  The method includes receiving, by a processor of a computing device, sensor data (e.g. depth data) from one or more frames, segmentation of the sensor data, and determining for each segmentation of the segmentation of the sensor data, a measure for each of one or more features associated with the respective representation of the person (Fig. 2A-2C and [0022]). Each of the one or more frames corresponds to a "snapshot" consisting of one or more data streams comprising data acquired either preceding, or at, a particular moment in time [0067]. Data streams may include two-dimensional data streams (e.g. webcam photos or videos) [0200]. One or more features and/or bodyprints are automatically calculated by a machine learning and/or pattern recognition technique (e.g. Convolutional Neural Network, Random Forest, etc.) (Fig. 7 and [0057]). For example, the evolving three-dimensional shape of a person’s body over time may comprise features significant of the action of eating; those features may be autonomously processed by a CNN to produce learned relationships, thereby associating the features with the conclusion that a person is eating [0353]. In some embodiments, the data, features, and/or bodyprints employed may include visual image data, such as photographs and videos and facial recognition [0330].),
The Examiner submits that before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify Tripathi in view of Elyea’s workflow audit system to include convolutional neural network deep learning of video frames as taught by Chevalier in order to identify and track persons for medical, safety, and/or home care purposes (Chevalier e.g. [0237]).
 Tripathi teaches wherein the one or more given indicators of at least one or one or more cycles, one or more processes, one or more actions, one or more sequences, one or more objects, and one or more parameters of the operation are indexed to corresponding portions of the plurality of video frame sensor streams (Tripathi e.g. Fig. 1A and 1C, Database 152 store or archive recorded and workflow data [0097]. The workflow data includes, for example, a time duration of an action performed by an inspector, a spatial position of an inspector, a function (e.g., a portion of an inspection procedure ) performed by the inspector, or a motion characteristic (e.g., bodily movement) of the inspector. Each portion of workflow data has predetermined workflow limits that correspond to the procedure being performed [0012]. The workflow auditing system uses workflow algorithms and/or routines to convert recorded data from a camera and/or a depth/ color sensor into digitalized workflow data for analysis. The workflow auditing system calculates workflow data for each frame of recorded data [0025]. In FIG. 1B, the camera system 118 records video, depth data, and audio of an inspector performing an inspection test. The workflow data processor 132 processes the recorded data into workflow data including multi-dimensional video data, time-based data, motion characteristics data, functional data, and/or action data [0093].); 
Tripathi teaches determining a representative data set statistically derived from the one or more given data sets; (Tripathi e.g. Fig. 1B, Distribution data for an inspection procedure is stored in database 122 [0078]. The distribution of “normal” or allowable actions may be determined by an average and standard deviation of motions of the population of inspectors performing the same inspection [0011]. The management center 108 uses analytics, trend modeling, and statistical models of the compiled workflow data in conjunction with defined regulatory specification limits, common know-how, and/or best practices to determine workflow limits for a workflow rule [0054].) Tripathi does not explicitly teach, however, Elyea teaches for the selection of cycles within the given time period  (Elyea e.g. Elyea teaches a method and apparatus for performing discrete simulation of ergonomic movements that includes a microprocessor to transform a manually performed process into a time-based listing of events (Abstract). The list includes the period of time necessary to perform the task, interrelationships between the tasks as well as a frequency with which the task is performed (col. 7 lines 46-49). The system creates a continuous simulation of a series of user movements for ergonomic analysis over a period of time (col. 1 lines 17-20). The depiction of ergonomic movements in this way permits the continuous analysis of a series of contiguous tasks over the duration of the entire work cycle and not just a static evaluation of one portion or time-slice of a task (col. 2 lines 14-18). To perform the analysis, ergonomic computer 14 accesses at least the following estimation/prediction models, anthropometric parameters, lifting and push/pull guidelines, cycle determination/frequency counts, etc. (col. 8-9 lines 62-6).)
The Examiner submits that before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify Tripathi’s workflow auditing system to receive workflow cycle information as taught by Elyea in order to quickly and easily evaluate the detailed ergonomic analysis (Elyea e.g. col. 2 lines 60-63).
Tripathi in view of Elyea, Chevalier, and Hunt teach creating a work chart from the representative data set, wherein the work chart includes a plurality of work elements and dependencies between the work elements and associated time for performing the plurality of work elements and associated time between the plurality of work elements for the selection of cycles within the given time period; and 
Tripathi teaches creating workflow rules from the representative data set, wherein the workflow rules include a plurality of work elements and dependencies between the work elements (Fig. 1A, Management Center 108 includes servers and databases configured to create workflow rules based on workflow data received from numerous facilities including the facilities 102 and 104 [0054]. Workflow rules are predetermined acceptable movements and/or positioning specified for procedure(s) or test(s) of an inspection. Identified actions are compared to workflow rules specified according to a pre-defined procedure or inspection protocol [0011]. The workflow rules are specified by auditors, best practices, regulations, and/or jurisdictions based on acceptable functions, motions, and/or actions an inspector should perform to complete a test [0074]. The management center 108 may also individualize workflow rules for each facility 102 and 104 based on unique characteristics associated with the facilities and for each inspector based on characteristics of the inspector (e.g., height, arm span, etc.) [0055]. The Examiner submits that the pre-defined procedure or inspection protocol inherently includes work elements (e.g. tasks/steps) and dependencies (e.g. order/sequence) as shown in Fig. 7.)
Tripathi does not explicitly teach creating a work chart wherein the chart includes associated time for performing the plurality of work elements and associated time between the plurality of work elements.
However, Elyea teaches creating a work chart that includes a plurality of work elements and dependencies between the work elements and associated time for performing the work elements for the selection of cycles within the given time period (Elyea e.g.  Figs. 5-6, Elyea teaches a method and apparatus for performing discrete simulation of ergonomic movements that includes a microprocessor to transform a manually performed process into a time-based listing of events (Abstract). The list of the actual tasks to be performed by a human operator working at a DBCS includes the period of time necessary to perform the task, interrelationships between the tasks as well as a frequency with which the task is performed (col. 7 lines 28-30 and 46-49). The system creates a continuous simulation of a series of user movements for ergonomic analysis over a period of time (col. 1 lines 17-20). The depiction of ergonomic movements in this way permits the continuous analysis of a series of contiguous tasks over the duration of the entire work cycle and not just a static evaluation of one portion or time-slice of a task (col. 2 lines 14-18). For example, Fig. 6 shows a tabular listing of the tasks for a USPS DBCS Sweeper Job #3287 with task descriptions including task# 600, description 610, category 620, detail 630, time 650, etc. As shown, each description 610 summarizes the task to be performed by the subject, category 620 explains the function performed during the task (e.g., lifting, lowering, push, pull, etc.). Detail 630 further provides insight into the task performed. For example, description 610 states that the subject “reaches to a drawer,” category 620 explains that the task involves lateral arm work, and detail 630 further provides that the subject is standing and twisting at a 90 angle (col. 6 line 55-65).)
The Examiner submits that before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify Tripathi’s workflow audit system to include displaying the work rules into a work chart or tabular list with associated times for performing the task/work elements for the selection of cycles within the given time period as taught by Elyea in order to quickly and easily evaluate the detailed ergonomic analysis (Elyea e.g. col. 2 lines 60-63).
Tripathi in view of Elyea and Chevalier do not explicitly teach a work chart that includes associated time between the plurality of work elements.
However, Hunt teaches a work chart that includes associated time between the plurality of work elements (Hunt e.g. Fig. 2, Hunt teaches system and associated methods for calculating and displaying time management objects in the form of an effort-scaled, Gantt - style bar chart. Activity bar segments representing certain work events comprise temporal (e.g., horizontal) extents representing time potentially available for expending effort (Abstract). The automated time management solutions allow an individual to generate a schedule showing tasks in a To Do list and indicating how much time is available between a task and its time limits for actually focusing effort on the tasks, and to adjust that schedule as needed to avoid violating the limits (col. 2 lines 61-66). For example, Fig. 2 Personal Adaptive Schedule chart 200 may include a To Do list containing scheduled activities 205, scheduled effort for each activity 210 (e.g. time (h)), a timeline showing dates and times of work intervals 225, activity bars 240, buffer time between activities 245, etc. (col. 17 lines 30-48).)
The Examiner submits that before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify Tripathi in view of Elyea and Chevalier’s work chart to include associated time between the plurality of work elements as taught by Hunt in order to automatically record and trace the effort spent on work activities, appointments, and interruptions, in order to more easily allow for analysis of work efficiency (Hunt e.g. col. 11 lines 7-10).
Tripathi teaches and wherein the plurality of work elements are indexed to the at least one of one or more cycles, one or more processes, one or more actions, one or more sequences, one or more objects, and one or more parameters of the operation of the representative data set and to the corresponding portions of the plurality of videoAmdt. Dated 7/21/2022 Reply to Office Action of 4/21/2022frame sensor streams; and (Tripathi e.g. Fig. 1A and 1C, Database 152 store or archive recorded and workflow data [0097]. The workflow data include multi-dimensional video data, time-based data, motion characteristics data, functional data, and/or action data [0093]. Each portion of workflow data has predetermined workflow limits that correspond to the procedure being performed [0012]. For example, an auditor can retrieve the stored data to review the video of the inspector performing the test with an overlay of boundaries, limits, and/or thresholds of the workflow rules for performing an inspection of the rear tires [0029]. Auditors are able to view recorded inspections, rendered three-dimensional object images of inspections, overlays of object information with video image, and/or playbacks of recorded video and audio, and view statistics regarding which inspectors and/or inspection facilities have been flagged for which inspection test deviations [0085].)
Tripathi in view of Elyea and Chevalier do not explicitly teach, however, Hunt teaches adjusting the operation to gain efficiencies of one or more of the work elements based on the dependencies between the work elements and the associated time for performing the plurality of work elements and the associated time between the plurality of work elements in the work chart. (Hunt e.g. Figs. 1-2, The system provides graphical cues allowing the person to recognize quickly which adjustments to the schedule may relieve time pressure or otherwise reduce the proximity of an activity to its time constraints (col. 11 lines 2-5). The system may warn the person in advance when time constraints within which an activity may be performed threaten to be violated, so that the person may take steps as early as possible to adjust the schedule in order to avoid the violation (col. 10 lines 57-61). The system may allow adjusting of activity attributes, adjusting of activity priorities, deletion of no-longer relevant activities, etc. (col. 10 lines 8-11). The system 100 may also allow a user to manipulate a chart 200 through calculation and application of an Adjustment Experience Factor (AEF) where the system calculates a running average (or other aggregate) of the actual effort expended on activities relative to the original effort estimated for those activities and adjust the effort distribution of future activities accordingly (col. 25 lines 40-50).)
The Examiner submits that before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify Tripathi in view of Elyea and Chevalier’s work chart to allow adjustments to work elements as taught by Hunt in order to avoid time limit overruns as early as possible (col. 24 lines 31-32).
As per claim 8 (Currently Amended), Tripathi in view of Elyea teach  one or more non-transitory computing device-readable storage mediums storing instructions executable by one or more computing devices to perform an action recognition and analytics method of creating work charts comprising: 
Tripathi teaches one or more non-transitory computing device-readable storage mediums storing instructions executable by one or more computing devices to perform an action recognition and analytics method of creating workflow rules comprising (Tripathi e.g. Fig. 1A and 12, The systems and methods use motion capture technology (e.g. camera system 118) to record actions performed by inspectors [0014]. The camera system 118 is capable of detecting and recording environmental characteristics [0046]. The example processes of FIGS. 10A , 10B , and 11 may be implemented using coded instructions (e.g. computer readable instructions) stored on a non-transitory computer readable medium such as a flash memory , ROM , RAM , a cache, or other storage media in which information is stored for any duration [0148].) 
Tripathi does not explicitly teach creating a work chart.
However, Elyea teaches a method creating work charts (Elyea e.g.  Figs. 5-6, Elyea teaches a method and apparatus for performing discrete simulation of ergonomic movements that includes a microprocessor to transform a manually performed process into a time-based listing of events (Abstract). Fig. 6 shows a tabular listing of the task descriptions including task# 600, description 610, category 620, detail 630, time 650, etc. As shown, each description 610 summarizes the task to be performed by the subject, category 620 explains the function performed during the task (e.g., lifting, lowering, push, pull, etc.). Detail 630 further provides insight into the task performed. For example, description 610 states that the subject “reaches to a drawer,” category 620 explains that the task involves lateral arm work, and detail 630 further provides that the subject is standing and twisting at a 90 angle (col. 6 line 55-65).)
The Examiner submits that before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify Tripathi’s work auditing system to include displaying the work rules into a work chart or tabular list as taught by Elyea in order to quickly and easily evaluate the detailed ergonomic analysis (Elyea e.g. col. 2 lines 60-63).
Tripathi teaches receiving one or more given indicators or criteria (Tripathi e.g. Figs. 1A & 1C, The management center 108 may receive one-thousand data structures of workflow data corresponding to an inspection procedure performed by different inspectors and/or inspection facilities [0054]. Actions performed by an inspector are quantified as workflow data and each portion of the workflow data has predetermined workflow limits that correspond to the procedure being performed [0012].) Tripathi does not explicitly teach, however, Elyea teaches including a selection of cycles within a given time period (Elyea e.g. Elyea teaches a method and apparatus for performing discrete simulation of ergonomic movements that includes a microprocessor to transform a manually performed process into a time-based listing of events (Abstract). The list includes the period of time necessary to perform the task, interrelationships between the tasks as well as a frequency with which the task is performed (col. 7 lines 46-49). The system creates a continuous simulation of a series of user movements for ergonomic analysis over a period of time (col. 1 lines 17-20). The depiction of ergonomic movements in this way permits the continuous analysis of a series of contiguous tasks over the duration of the entire work cycle and not just a static evaluation of one portion or time-slice of a task (col. 2 lines 14-18). To perform the analysis, ergonomic computer 14 accesses at least the following estimation/prediction models, anthropometric parameters, lifting and push/pull guidelines, cycle determination/frequency counts, etc. (col. 8-9 lines 62-6).)
The Examiner submits that before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify Tripathi’s workflow auditing system to receive workflow cycle information as taught by Elyea in order to quickly and easily evaluate the detailed ergonomic analysis (Elyea e.g. col. 2 lines 60-63).
Tripathi teaches accessing one or more given data sets based on the one or more given indicators or criteria, wherein the one or more given data sets include one or more indicators of at least one of one or more cycles, one or more processes, one or more actions, one or more sequences, one or more objects, and one or more parameters indexed to corresponding portions of one or more video sensor streams (Tripathi e.g. Fig. 1A and 1C, Database 152 store or archive recorded and workflow data [0097]. The workflow data includes, for example, a time duration of an action performed by an inspector, a spatial position of an inspector, a function (e.g., a portion of an inspection procedure ) performed by the inspector, or a motion characteristic (e.g., bodily movement) of the inspector. Each portion of workflow data has predetermined workflow limits that correspond to the procedure being performed [0012]. The workflow auditing system uses workflow algorithms and/or routines to convert recorded data from a camera and/or a depth/ color sensor into digitalized workflow data for analysis. The workflow auditing system calculates workflow data for each frame of recorded data [0025]. In FIG. 1B, the camera system 118 records video, depth data, and audio of an inspector performing an inspection test. The workflow data processor 132 processes the recorded data into workflow data including multi-dimensional video data, time-based data, motion characteristics data, functional data, and/or action data [0093].), Tripathi in view of Elyea do not explicitly teach, however, Chevalier teaches wherein the one or more indicators of the at least one of one or more cycles, one or more processes, one or more actions, one or more sequences, one or more objections and one or more parameters are determined by convolution neural network deep learning from the one or more video sensor streams; (Chevalier e.g. Fig. 1B, 2A-2C, 7 Chevalier teaches methods and systems to identify persons and/or to characterize mental perceptions and intent via sensor measurements of physical body features and/or motion [0018].  The method includes receiving, by a processor of a computing device, sensor data (e.g. depth data) from one or more frames, segmentation of the sensor data, and determining for each segmentation of the segmentation of the sensor data, a measure for each of one or more features associated with the respective representation of the person (Fig. 2A-2C and [0022]). Each of the one or more frames corresponds to a "snapshot" consisting of one or more data streams comprising data acquired either preceding, or at, a particular moment in time [0067]. Data streams may include two-dimensional data streams (e.g. webcam photos or videos) [0200]. One or more features and/or bodyprints are automatically calculated by a machine learning and/or pattern recognition technique (e.g. Convolutional Neural Network, Random Forest, etc.) (Fig. 7 and [0057]).)
The Examiner submits that before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify Tripathi in view of Elyea’s workflow audit system to include convolutional neural network deep learning of video frames as taught by Chevalier in order to identify and track persons for medical, safety, and/or home care purposes (Chevalier e.g. [0237]).
Tripathi teaches statistically analyzing the one or more given data sets based on the one or more given indicators or criteria to determine a representative data set; (Tripathi e.g. Fig. 1B, Distribution data for an inspection procedure is stored in database 122 [0078]. The distribution of “normal” or allowable actions may be determined by, for example, an average and standard deviation of motions of the population of inspectors performing the same inspection [0011]. The management center 108 uses analytics, trend modeling, and statistical models of the compiled workflow data in conjunction with defined regulatory specification limits, common know-how, and/or best practices to determine workflow limits for a workflow rule [0054].) Tripathi does not explicitly teach, however, Elyea teaches for the selection of cycles within the given time period  (Elyea e.g. Elyea teaches a method and apparatus for performing discrete simulation of ergonomic movements that includes a microprocessor to transform a manually performed process into a time-based listing of events (Abstract). The list includes the period of time necessary to perform the task, interrelationships between the tasks as well as a frequency with which the task is performed (col. 7 lines 46-49). The system creates a continuous simulation of a series of user movements for ergonomic analysis over a period of time (col. 1 lines 17-20). The depiction of ergonomic movements in this way permits the continuous analysis of a series of contiguous tasks over the duration of the entire work cycle and not just a static evaluation of one portion or time-slice of a task (col. 2 lines 14-18). To perform the analysis, ergonomic computer 14 accesses at least the following estimation/prediction models, anthropometric parameters, lifting and push/pull guidelines, cycle determination/frequency counts, etc. (col. 8-9 lines 62-6).)
The Examiner submits that before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify Tripathi’s workflow auditing system to receive workflow cycle information as taught by Elyea in order to quickly and easily evaluate the detailed ergonomic analysis (Elyea e.g. col. 2 lines 60-63).
Tripathi in view of Elyea, Chevalier, and Hunt teach creating a work chart from the representative data set., wherein the work chart includes a plurality of work elements and dependencies between the work elements and associated time for performing the plurality of work elements and associated time between the plurality of work elements for the selection of cycles within the given time period, and wherein the plurality of work elements are indexed to the at least one of one or more cycles, one or more processes, one or more actions, one or more sequences, one or more objects, and one or more parameters of the operation of the representative data set and to the corresponding portions of the plurality of video frame sensor streams; and (See claim 1d for response.)
Tripathi in view of Elyea, Chevalier, and Hunt teach adjusting gain efficiencies of one or more of the work elements to gain efficiencies based on the dependencies between the work elements and the associated time for performing the plurality of work elements and the associated time between the plurality of work elements in the work chart. (See claim 1e for response.)
As per claim 14 (Currently Amended) Tripathi teaches a system comprising (Tripathi e.g. Figs. 1A-1D Workflow auditing system) : 
Tripathi teaches one or more data storage units; (Tripathi e.g. Figs. 1A-1D databases 122 and 154)
Tripathi teaches one or more interfaces; (Tripathi e.g. Fig. 1C Interface 150)
Tripathi teaches one or more engines configured to; (Tripathi e.g. Figs. 1B & 1C, The workflow auditing system may include any one or more computer, server, processor, memory, routines, algorithms, and/or functions to monitor inspectors [0013]. Fig. 1B test controller 120 include engines receiver 130, workflow data processor 132, rule analyzer 134, audit analyzer 136, compliance analyzer 138, audit management system 140 and Fig. 1C management center and database 108 include engines workflow data processor 154, statistical processor 156, and workflow rule processor 158.)
Tripathi in view of Elyea teach receive one or more given indicators or criteria including a selection of cycles within a given time period; (See claim 1a for response.)
Tripathi in view of Elyea and Chevalier  teach access one or more given data sets stored on the one or more data storage units based on the one or more given indicators or criteria, wherein the one or more given data sets include one or more indicators of at least one of one or more cycles, one or more processes, one or more actions, one or more sequences, one or more objects, and one or more parameters of an operation, indexed to corresponding portions of one or more video sensor streams, wherein the one or more indicators of the at least one of one or more cycles, one or more processes, one or more actions, one or more sequences, one or more objections and one or more parameters are determined by convolution neural network deep learning from the one or more video sensor streams; (See claim 8b for response.)
Tripathi in view of Elyea teach determine a representative data set from the one or more given data sets for the selection of cycles within the given time period; (See claim 1c for response.)
Tripathi in view of Elyea, Chevalier, and Hunt teach create a work chart from the representative data set, wherein the work chart include a plurality of work elements and dependencies between the work elements and associated time for performing the plurality of work elements and associated time between the plurality of work elements for the selection of cycles within the given time period, and wherein the plurality of work elements are indexed to the at least one of one or more cycles, one or more processes, one or more actions, one or more sequences, one or more objects, and one or more parameters of the operation of the representative data set and to the corresponding portions of the plurality of video frame sensor streams;  and (See claim 1d for response.)
Tripathi in view of Elyea, Chevalier, and Hunt teach adjusting the operation to gain efficiencies of one or more of the work elements based on the dependencies between the work elements and the associated time for performing the plurality of work elements and the associated time between the plurality of work elements in the work chart. (See claim 1e for response.)
As per claims 2, 9, and 16 (Original), Tripathi in view of Elyea, Chevalier, and Hunt teach the method according to claim 1, one or more non-transitory computing device-readable storage mediums according to claim 8, and the system of claim 14, Tripathi does not explicitly teach, however, Elyea teaches wherein a subject of the work chart comprises an article of manufacture, a health care service, a shipping transaction or a retail transaction. (Elyea e.g. The model (i.e. subject) examples include operators of a Delivery Bar Code Sorter (DBCS) device used by the U.S. Postal Service (i.e. shipping transaction). The present invention may be utilized to model and analyze a wide variety of tasks, including processes, product design, and manufacturing techniques (col. 6 lines 26-32).)
The Examiner submits that before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify Tripathi’s workflow auditing system to include displaying the work rules into a work chart or tabular list for subjects such as shipping transaction as taught by Elyea in order to quickly and easily evaluate the detailed ergonomic analysis (Elyea e.g. col. 2 lines 60-63).
As per claim 4 (Previously Presented), Tripathi in view of Elyea, Chevalier, and Hunt teach the method according to Claim 1, Tripathi also teaches wherein the one or more given data sets further includes the one or more indicators of at least one of one or more cycles, one or more processes, one or more actions, one or more sequences, one or more objects, and one or more parameters indexed to corresponding portions of the one or more sensor streams. (Tripathi e.g. Fig. 1A and 1C, Database 152 store or archive recorded and workflow data [0097]. The workflow data includes, for example, a time duration of an action performed by an inspector, a spatial position of an inspector, a function (e.g., a portion of an inspection procedure ) performed by the inspector, or a motion characteristic (e.g., bodily movement) of the inspector. Each portion of workflow data has predetermined workflow limits that correspond to the procedure being performed [0012]. The workflow auditing system uses workflow algorithms and/or routines to convert recorded data from a camera and/or a depth/ color sensor into digitalized workflow data for analysis. The workflow auditing system calculates workflow data for each frame of recorded data [0025]. In FIG. 1B, the camera system 118 records video, depth data, and audio of an inspector performing an inspection test. The workflow data processor 132 processes the recorded data into workflow data including multi-dimensional video data, time-based data, motion characteristics data, functional data, and/or action data [0093].)
As per 5 (Previously Presented), Tripathi in view Elyea, Chevalier, and Hunt teach The method according to Claim 1, further comprising: 
Tripathi teaches receiving a selection of a work element; (Tripathi e.g. Figs. 1C and 1D, The management center 108 includes an interface 150 that may also include any type of web-based interface for receiving and/or requesting workflow data and/or recorded data from inspection facilities [0097]. The management center 108 further provides the audit facility 106 and/or the field personnel 110 access to management control of work flow rules or audit thresholds and/or to archived recorded/workflow data [0103]. Workflow data can be combined with video and objects for video playback as in Fig. 5 [0132]. Fig. 5 includes a control panel 526 that may include bookmarks that enable an auditor to select a particular inspection procedure, inspection procedures that have been flagged, and/or video images of particular concern to the auditor [0133].)
Tripathi teaches retrieving one or more indicators of at least one of the one or more cycles, one or more processes, one or more actions, one or more sequences, one or more objects, one or more parameters indexed by the selected work element; and (Tripathi e.g. Fig. 1A and 1C, Database 152 store or archive recorded and workflow data [0097]. The workflow data include multi-dimensional video data, time-based data, motion characteristics data, functional data, and/or action data [0093]. Each portion of workflow data has predetermined workflow limits that correspond to the procedure being performed [0012]. For example, an auditor can retrieve the stored data to review the video of the inspector performing the test with an overlay of boundaries, limits, and/or thresholds of the workflow rules for performing an inspection of the rear tires [0029].)
Tripathi teaches outputting the one or more indicators of the at least one of one or more of the one or more cycles, one or more processes, one or more actions, one or more sequences, one or more objects, one or more parameters, or corresponding portions of the plurality of sensor streams for the selected work element. (Tripathi e.g. Fig. 1B, The audit management system 140 enables field personnel or the audit facility to view workflow data and/or results of inspections [0084]. Also, auditors are able to view recorded inspections, rendered three-dimensional object images of inspections, overlays of object information with video image, and/or playbacks of recorded video and audio, and view statistics regarding which inspectors and/or inspection facilities have been flagged for which inspection test deviations [0085].)
As per claim 6 (Previously Presented), Tripathi in view Elyea, Chevalier, and Hunt teach the method according to Claim 1, further comprising: 
Tripathi teaches retrieving corresponding portions of the one or more sensor streams indexed by the selected work element; and (Tripathi e.g. An auditor can retrieve the stored data to review the video of the inspector performing the test with an overlay of boundaries, limits, and/or thresholds of the workflow rules for performing an inspection of the rear tires [0029].)
Tripathi teaches outputting the corresponding portions of the one or more sensor streams indexed by the selected work element. (Tripathi e.g. Figs. 5-6, The staff member 110 can, for example, view video as processed by the workflow data processor 132 to monitor how the inspector is performing a flagged procedure and/or subsequent procedures [0084]. The audit management system 140 enables auditors to view recorded inspections, rendered three-dimensional object images of inspections, overlays of object information with video image, and/or playbacks of recorded video and audio, and view statistics regarding which inspectors and/or inspection facilities have been flagged for which inspection test deviations [0085].)
As per claim 12 (Currently Amended), Tripathi in view Elyea, Chevalier, and Hunt teach the one or more non-transitory computing device-readable storage mediums storing instructions executable by one or more computing devices to perform the action recognition and analytics method of creating work charts according to Claim 8, further comprising: 
Tripathi teaches receiving a selection of a work element; and (Tripathi e.g. Figs. 1C and 1D, The management center 108 includes an interface 150 that may also include any type of web-based interface for receiving and/or requesting workflow data and/or recorded data from inspection facilities [0097]. The management center 108 further provides the audit facility 106 and/or the field personnel 110 access to management control of work flow rules or audit thresholds and/or to archived recorded/workflow data [0103]. Workflow data can be combined with video and objects for video playback as in Fig. 5 [0132]. Fig. 5 includes a control panel 526 that may include bookmarks that enable an auditor to select a particular inspection procedure, inspection procedures that have been flagged, and/or video images of particular concern to the auditor [0133].)
Tripathi teaches outputting the one or more indicators of the at least one of one or more of the one or more cycles, one or more processes, one or more actions, one or more sequences, one or more objects, one or more parameters, or corresponding portions of the plurality of sensor streams for the selected work element. (Tripathi e.g. Fig. 1B, The audit management system 140 enables field personnel or the audit facility to view workflow data and/or results of inspections [0084]. Also, auditors are able to view recorded inspections, rendered three-dimensional object images of inspections, overlays of object information with video image, and/or playbacks of recorded video and audio, and view statistics regarding which inspectors and/or inspection facilities have been flagged for which inspection test deviations [0085].)
As per claims 13 and 17 (Original), Tripathi in view Elyea, Chevalier, and Hunt teach the one or more non-transitory computing device-readable storage mediums storing instructions executable by one or more computing devices to perform the action recognition and analytics method of creating work charts according to claim 12 and the system of claim 14, Tripathi also teaches wherein the one or more indicators of corresponding ones of the one or more cycles, the one or more processes, the one or more actions, the one or more sequences, the one or more objects, and the one or more parameters are indexed to corresponding portions of the plurality of sensor streams by corresponding time stamps. (Tripathi e.g. In an example if FIG. 1B, the camera system 118 records video, depth data, and audio of an inspector performing an inspection test. The workflow data processor 132 processes the recorded data into workflow data including multi-dimensional video data, time-based data, motion characteristics data, functional data, and/or action data [0093]. The workflow data includes, for example, a time duration of an action performed by an inspector, a spatial position of an inspector, a function (e.g., a portion of an inspection procedure ) performed by the inspector, or a motion characteristic (e.g., bodily movement) of the inspector. Each portion of workflow data has predetermined workflow limits that correspond to the procedure being performed [0012].)
As per claim 20 (Currently Amended), Tripathi in view Elyea, Chevalier, and Hunt teach the system of Claim 14, wherein the one or more engines are further configured to: 
Tripathi teaches receive a selection of a work element; (Tripathi e.g. Figs. 1C and 1D, The management center 108 includes an interface 150 that may also include any type of web-based interface for receiving and/or requesting workflow data and/or recorded data from inspection facilities [0097]. The management center 108 further provides the audit facility 106 and/or the field personnel 110 access to management control of work flow rules or audit thresholds and/or to archived recorded/workflow data [0103]. Workflow data can be combined with video and objects for video playback as in Fig. 5 [0132]. Fig. 5 includes a control panel 526 that may include bookmarks that enable an auditor to select a particular inspection procedure, inspection procedures that have been flagged, and/or video images of particular concern to the auditor [0133].)
Tripathi teaches retrieve one or more indicators of at least one of the one or more cycles, one or more processes, one or more actions, one or more sequences, one or more objects, one or more parameters and the corresponding portions of one or more sensor streams indexed by the selected model work element from the one or more data structures stored on the one or more data storage units; and (Tripathi e.g. Fig. 1A and 1C, Database 152 store or archive recorded and workflow data [0097]. The workflow data include multi-dimensional video data, time-based data, motion characteristics data, functional data, and/or action data [0093]. Each portion of workflow data has predetermined workflow limits that correspond to the procedure being performed [0012]. For example, an auditor can retrieve the stored data to review the video of the inspector performing the test with an overlay of boundaries, limits, and/or thresholds of the workflow rules for performing an inspection of the rear tires [0029].)
Tripathi teaches output the one or more indicators of at least one of one or more cycles, one or more processes, one or more actions, one or more sequences, one or more objects, one or morePage 7 of 16Appl. No. 16/181,173Reply to Office Action of 5/20/2021 parameters, or corresponding portions of the plurality of sensor streams for the selected model work element in a graphical user interface on one or more interfaces. (Tripathi e.g. Fig. 1B, The audit management system 140 enables field personnel or the audit facility to view workflow data and/or results of inspections [0084]. The audit management system includes an API that the field personnel 110 or audit facility 106 may access via a computer, workstation, smartphone, etc. The audit management system enables auditors to view recorded inspections, rendered three-dimensional object images of inspections, overlays of object information with video image, and/or playbacks of recorded video and audio, and view statistics regarding which inspectors and/or inspection facilities have been flagged for which inspection test deviations [0085]. Fig. 5 includes a control panel 526 that may include bookmarks that enable an auditor to select a particular inspection procedure, inspection procedures that have been flagged, and/or video images of particular concern to the auditor [0133].)
Claims 3, 10-11, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Tripathi (US 2018/0330287 A1) in view of Elyea et al. (US 6,963,827 B1) in further view of Chevalier et al. (US 2018/0039745 A1), in further view of Hunt (US 10,445,702 B1), and in further view of Hsu (US 2016/0375524 A1).
As per claim 3 (Original), Tripathi in view of Elyea, Chevalier, and Hunt teach the method according to claim 1, wherein the work chart is organized based on a lean framework including value added and non-value added, wherein the non-value added includes idle, walking and necessary.
Tripathi in view of Elyea teach a work chart that includes value added and non-value added activities (Elyea e.g. Events computer creates sequential listing of events of the functions performed by a typical DBCS operator (col. 6 lines 44-46) Fig. 6 shows a tabular listing (i.e. chart) of the task descriptions including task# 600, description 610, category 620, detail 630, time 650, etc. (col. 6 lines 55-57). Fig. 6 task descriptions includes value-added tasks (e.g. move letters to 1226 F rack, place letters in letter tray) and non-value tasks (e.g. walk).)
However, Tripathi in view of Elyea, Chevalier, and Hunt do not teach that the work chart is organized based on lean framework including value added and non-value added.
However, Hsu teaches organizing activities based on lean framework including value added and non-value added (Hsu e.g. Hsu teaches monitoring of the activities in the fabrication cell with ToF cameras. The data captured via the ToF cameras can be used for monitoring value-added activities (e.g. welding, cutting, grinding, etc.) and/or non-value added activities (e.g. to detect inefficiencies arising from workers going back and forth to pick up tools, drop off tools, fixing tools, waiting for materials to arrive and exit, waiting for other trades such as electrician to wire up his welding equipment or forklift operator to move WIP work in process, etc.). Tracking and sorting these activities through use of the 3D spatial data may help the fabricator to “in-line' or streamline manufacturing operations, reduce MOH, improve throughput, quality, capacity, safety and ergonomics. [0019].)
The Examiner submits that before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify Tripathi in view of Elyea, Chevalier, and Hunt’s work chart to include organizing or sorting work chart tasks by value-added and non-value added activities as taught by Hsu in order to streamline operations, improve throughput, quality, capacity, safety and ergonomics (Hsu e.g. [0019]).
As per claims 10 and 18 (Original), Tripathi in view Elyea, Chevalier, and Hunt teach the one or more non-transitory computing device-readable storage mediums storing instructions executable by one or more computing devices to perform the action recognition and analytics method of creating work charts according to claim 8 and the system of claim 14, Tripathi in view of Elyea, Chevalier, Hunt and Hsu teach wherein the work chart is organized based on a lean framework including value added and non-value added. (See claim 3 for response.)
As per claims 11 and 19 (Original), Tripathi in view Elyea, Chevalier, and Hunt teach the one or more non-transitory computing device-readable storage mediums storing instructions executable by one or more computing devices to perform the action recognition and analytics method of creating work charts according to claim 8 and the system of claim 14, Tripathi in view of Elyea, Chevalier, Hunt, and Hsu teach wherein the non-value added includes idle, walking and necessary. (See claim 3 for response.)
Claims 7 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Tripathi (US 2018/0330287 A1) in view of Elyea et al. (US 6,963,827 B1), in further view of Chevalier et al. (US 2018/0039745 A1), in further view of Hunt (US 10,445,702 B1), and in further view of Dirghangi et al.  (US 2019/0320898 A1).
As per claims 7 and 15 (Original), Tripathi in view Elyea, Chevalier, and Hunt teach the method according to Claim 1 and the system of claim 14, Tripathi in view Elyea, Chevalier, and Hunt do not explicitly teach, however,  Dirghangi teaches wherein the one or more given data sets and the corresponding portions of one or more sensor streams are blockchained (Dirghangi e.g. Dirghangi teaches A medical data network system and method of capturing, coordinating, linking, organizing, storing, and/or communicating between one or more connected health workers or devices using a system of electronic sensors, computational devices, and networked antennas [0002]. Blockchain technologies may be used maintain data security, data integrity, reduce exposure to inadvertent protected health information, and maintain a data access trail to maintain health information security and compliance [0031].)
The Examiner submits that before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify Tripathi in view of Elyea, Chevalier, and Hunt’s workflow system to include using blockchain technology to store data as taught by Dirghangi in order to maintain data security and integrity (Dirghangi e.g. [0031]).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ayanna Minor whose telephone number is (571)272-3605. The examiner can normally be reached M-F 9am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O'Connor can be reached on 571-272-6787. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/A.M./Examiner, Art Unit 3624                                                                                                                                                                                                        



/MEHMET YESILDAG/Primary Examiner, Art Unit 3624